UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	June 30, 2011 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 6/30/11 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Aerospace and defense (0.5%) MTU Aero Engines Holding AG (Germany) 28,130 $2,249,729 Airlines (0.9%) Deutsche Lufthansa AG (Germany) 116,483 2,541,228 Turk Hava Yollari (Turkey) (NON) 607,803 1,590,275 Auto components (0.6%) Faurecia (France) 68,110 2,920,885 Automobiles (4.6%) Bayerische Motoren Werke (BMW) AG (Germany) 47,574 4,753,219 Dongfeng Motor Group Co., Ltd. (China) 1,344,000 2,561,788 Fiat SpA (Italy) 413,841 4,548,791 Nissan Motor Co., Ltd. (Japan) 517,000 5,429,448 Porsche Automobil Holding SE (Preference) (Germany) 40,713 3,233,606 Beverages (2.3%) Anheuser-Busch InBev NV (Belgium) 142,312 8,265,481 Synergy Co. (Russia) (NON) 64,143 2,186,994 Biotechnology (1.3%) Biotest AG (Preference) (Germany) 32,539 2,356,662 Dendreon Corp. (NON) 19,300 761,192 Grifols SA (Spain) 121,880 2,449,261 Building products (0.8%) Compagnie de Saint-Goban (France) 42,444 2,752,029 JS Group Corp. (Japan) 37,000 953,859 Capital markets (1.0%) Julius Baer Group, Ltd. (Switzerland) (NON) 50,236 2,076,401 Macquarie Group, Ltd. (Australia) 73,482 2,475,467 Chemicals (4.3%) Arkema (France) 12,239 1,261,565 BASF SE (Germany) 64,818 6,359,400 Huabao International Holdings, Ltd. (China) 797,000 725,104 JSR Corp. (Japan) 111,500 2,164,259 Petronas Chemicals Group Bhd (Malaysia) (NON) 769,000 1,807,611 Syngenta AG (Switzerland) (NON) 14,044 4,743,454 Uralkali (Russia) (NON) (FWC) 209,381 1,886,523 Commercial banks (8.8%) Banco Bradesco SA ADR (Brazil) 223,949 4,588,715 Barclays PLC (United Kingdom) 979,929 4,037,933 BNP Paribas SA (France) 42,528 3,286,987 China Construction Bank Corp. (China) 6,374,000 5,305,024 HSBC Holdings PLC (London Exchange) (United Kingdom) 273,529 2,717,908 Mitsubishi UFJ Financial Group, Inc. (Japan) 570,700 2,779,532 National Australia Bank, Ltd. (Australia) 75,354 2,080,008 Sberbank OJSC (Russia) (FWC) 1,684,804 6,200,079 Shinhan Financial Group Co., Ltd. (South Korea) 41,830 1,998,034 Standard Chartered PLC (United Kingdom) 230,862 6,076,146 Communications equipment (0.8%) Telefonaktiebolaget LM Ericsson AB Class B (Sweden) 234,500 3,386,845 Computers and peripherals (0.4%) SanDisk Corp. (NON) 44,300 1,838,450 Construction and engineering (0.5%) Carillion PLC (United Kingdom) 353,501 2,136,268 Construction materials (1.8%) BBMG Corp. (China) 3,906,000 5,860,670 China Shanshui Cement Group, Ltd. (China) 1,648,000 1,915,499 Diversified financial services (1.9%) ING Groep NV GDR (Netherlands) (NON) 216,126 2,663,975 ORIX Corp. (Japan) 43,940 4,276,339 Warsaw Stock Exchange (Poland) (NON) 73,220 1,389,323 Diversified telecommunication services (0.8%) Telenet Group Holding NV (Belgium) (NON) 72,451 3,451,574 Electric utilities (0.6%) Fortum OYJ (Finland) 89,330 2,590,252 Electrical equipment (2.4%) Mitsubishi Electric Corp. (Japan) 486,000 5,646,694 Schneider Electric SA (France) 28,983 4,847,998 Electronic equipment, instruments, and components (4.2%) Hitachi, Ltd. (Japan) 594,000 3,512,825 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 105,200 980,464 Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,126,000 3,884,034 Kyocera Corp. (Japan) 31,800 3,236,372 LG Display Co., Ltd. (South Korea) 57,270 1,593,498 Murata Manufacturing Co., Ltd. (Japan) 47,400 3,167,754 Unimicron Technology Corp. (Taiwan) 1,117,000 1,997,897 Energy equipment and services (1.2%) Technip SA (France) 48,410 5,196,637 Food and staples retail (1.3%) Olam International, Ltd. (Rights) (Singapore) (NON) (F) 44,409 5,789 Olam International, Ltd. (Singapore) 977,000 2,174,320 WM Morrison Supermarkets PLC (United Kingdom) 753,767 3,605,602 Food products (4.9%) Danone (France) 67,868 5,070,106 Kerry Group PLC Class A (Ireland) 126,881 5,253,353 Nestle SA (Switzerland) 161,353 10,033,555 Zhongpin, Inc. (China) (NON) (S) 129,800 1,360,304 Health-care equipment and supplies (1.3%) BioMerieux (France) 37,899 4,405,650 Covidien PLC (Ireland) 27,135 1,444,396 Hotels, restaurants, and leisure (1.7%) Compass Group PLC (United Kingdom) 354,530 3,423,649 Kuoni Reisen Holding AG (Cat B) (Switzerland) (NON) 3,379 1,306,962 TUI Travel PLC (United Kingdom) 745,448 2,687,831 Household durables (1.7%) Barratt Developments PLC (United Kingdom) (NON) 1,091,325 2,002,544 LG Electronics, Inc. (South Korea) 10,897 850,504 Persimmon PLC (United Kingdom) 212,228 1,644,681 Rossi Residencial SA (Brazil) 379,200 3,099,774 Household products (2.2%) Henkel AG & Co. KGaA (Germany) 55,598 3,864,464 Reckitt Benckiser Group PLC (United Kingdom) 101,966 5,636,061 Independent power producers and energy traders (1.1%) China Resources Power Holdings Co., Ltd. (China) 1,112,000 2,173,209 China WindPower Group, Ltd. (China) (NON) 15,030,000 1,316,310 Electric Power Development Co. (Japan) 44,900 1,213,264 Industrial conglomerates (2.4%) Cookson Group PLC (United Kingdom) 189,702 2,049,869 Rheinmetall AG (Germany) 29,953 2,655,172 Siemens AG (Germany) 42,610 5,859,062 Insurance (3.3%) AIA Group, Ltd. (Hong Kong) (NON) 368,600 1,282,820 AXA SA (France) 222,798 5,069,287 Ping An Insurance (Group) Co. of China, Ltd. (China) 328,000 3,420,407 Prudential PLC (United Kingdom) 414,533 4,795,716 Internet and catalog retail (0.5%) Rakuten, Inc. (Japan) 2,039 2,114,175 Internet software and services (1.5%) Baidu, Inc. ADR (China) (NON) 9,800 1,373,274 DeNA Co., Ltd. (Japan) 95,400 4,116,118 Open Text Corp. (Canada) (NON) (S) 21,100 1,350,822 Machinery (3.7%) Asahi Diamond Industrial Co., Ltd. (Japan) 204,000 4,466,249 Invensys PLC (United Kingdom) 334,618 1,730,741 Metso Corp. OYJ (Finland) 39,810 2,264,187 Tata Motors, Ltd. (India) 62,697 1,404,235 Vallourec SA (France) (NON) 29,527 3,600,920 Volvo AB Class B (Sweden) 173,939 3,043,805 Media (1.0%) Kabel Deutschland Holding AG (Germany) (NON) 25,800 1,588,372 WPP PLC (Ireland) 235,972 2,957,447 Metals and mining (6.5%) BHP Billiton, Ltd. (Australia) 37,422 1,769,511 First Quantum Minerals, Ltd. (Canada) 25,200 3,677,675 Fortescue Metals Group, Ltd. (Australia) 365,808 2,510,299 Hidili Industry International Development, Ltd. (China) 2,189,000 1,908,430 Rio Tinto, Ltd. (Australia) 148,518 13,284,637 Vedanta Resources PLC (United Kingdom) 44,552 1,499,014 Xstrata PLC (United Kingdom) 185,413 4,085,995 Multiline retail (1.2%) Myer Holdings, Ltd. (Australia) 600,524 1,704,025 PPR SA (France) 19,764 3,524,032 Multi-utilities (0.6%) Centrica PLC (United Kingdom) 500,805 2,601,574 Oil, gas, and consumable fuels (7.1%) BG Group PLC (United Kingdom) 467,280 10,616,673 Cairn Energy PLC (United Kingdom) (NON) 126,791 845,063 Canadian Natural Resources, Ltd. (Canada) 76,500 3,209,896 Gazprom OAO ADR (Russia) 185,200 2,694,660 Inpex Corp. (Japan) 807 5,960,455 Petroleo Brasileiro SA ADR (Preference) (Brazil) (S) 80,500 2,469,740 Tullow Oil PLC (United Kingdom) 273,039 5,440,116 Pharmaceuticals (4.9%) Astellas Pharma, Inc. (Japan) 161,300 6,239,733 Mitsubishi Tanabe Pharma (Japan) 259,600 4,357,522 Nippon Shinyaku Co., Ltd. (Japan) 177,000 2,263,390 Sanofi (France) 30,807 2,479,929 Sanofi CVR (France) (NON) 972,700 2,344,207 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 83,700 4,036,014 Road and rail (0.4%) Hitachi Transport System, Ltd. (Japan) 106,500 1,821,927 Semiconductors and semiconductor equipment (2.1%) ASML Holding NV (Netherlands) 53,288 1,965,304 Elpida Memory, Inc. (Japan) (NON) 77,500 912,778 First Solar, Inc. (NON) (S) 27,502 3,637,690 Samsung Electronics Co., Ltd. (South Korea) 3,585 2,786,403 Software (0.8%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) (S) 146,261 438,783 SAP AG (Germany) 48,447 2,936,906 Specialty retail (1.1%) GOME Electrical Appliances Holdings, Ltd. (China) 5,588,000 2,238,982 Kingfisher PLC (United Kingdom) 569,936 2,446,946 Textiles, apparel, and luxury goods (1.9%) Christian Dior SA (France) 40,996 6,458,592 Pandora A/S (Denmark) (S) 65,687 2,066,405 Tobacco (2.4%) British American Tobacco (BAT) PLC (United Kingdom) 132,990 5,835,828 Imperial Tobacco Group PLC (United Kingdom) 56,193 1,869,925 Japan Tobacco, Inc. (Japan) 694 2,679,470 Trading companies and distributors (1.7%) Mitsui & Co., Ltd. (Japan) 323,700 5,600,210 Wolseley PLC (Switzerland) 53,911 1,760,204 Wireless telecommunication services (1.1%) NTT DoCoMo, Inc. (Japan) 2,106 3,758,618 Vodafone Group PLC (United Kingdom) 392,243 1,041,811 Total common stocks (cost $402,894,460) U.S. TREASURY OBLIGATIONS (—%)(a,i) Principal amount Value U.S. Treasury Notes 3 5/8s, February 15, 2020 $147,000 $156,733 Total U.S. treasury obligations (cost $156,733) SHORT-TERM INVESTMENTS (4.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 9,491,134 $9,491,134 Putnam Money Market Liquidity Fund 0.04% (e) 6,659,646 6,659,646 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.16%, November 17, 2011 (SEGSF) $1,990,000 1,989,270 Total short-term investments (cost $18,139,659) TOTAL INVESTMENTS Total investments (cost $421,190,852) (b) FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $321,188,323) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/17/11 $9,014,417 $8,791,971 $(222,446) British Pound Buy 8/17/11 3,840,817 3,820,860 19,957 Canadian Dollar Sell 8/17/11 5,615,505 5,485,089 (130,416) Euro Buy 8/17/11 9,560,331 9,367,666 192,665 Norwegian Krone Sell 8/17/11 871,595 858,648 (12,947) Swedish Krona Buy 8/17/11 262,307 257,130 5,177 Swiss Franc Buy 8/17/11 1,145,452 1,149,973 (4,521) Barclays Bank PLC Australian Dollar Buy 8/17/11 1,222,735 1,192,700 30,035 British Pound Sell 8/17/11 9,463,533 9,409,648 (53,885) Canadian Dollar Buy 8/17/11 3,847,856 3,758,151 89,705 Euro Sell 8/17/11 6,492,272 6,368,130 (124,142) Hong Kong Dollar Buy 8/17/11 465,062 464,824 238 Japanese Yen Buy 8/17/11 4,710,170 4,684,616 25,554 Norwegian Krone Buy 8/17/11 36,191 35,648 543 Swedish Krona Buy 8/17/11 191,115 187,184 3,931 Swiss Franc Sell 8/17/11 4,901,204 4,920,876 19,672 Citibank, N.A. Australian Dollar Buy 8/17/11 836,389 815,632 20,757 British Pound Buy 8/17/11 7,641,004 7,602,968 38,036 Canadian Dollar Sell 8/17/11 1,688,964 1,649,355 (39,609) Danish Krone Buy 7/21/11 5,588,543 5,625,078 (36,535) Euro Sell 8/17/11 7,464,736 7,322,873 (141,863) Hong Kong Dollar Sell 8/17/11 3,700,614 3,698,198 (2,416) Norwegian Krone Buy 8/17/11 339,447 334,505 4,942 Singapore Dollar Buy 8/17/11 3,624,141 3,624,141 — Swedish Krona Buy 8/17/11 553,679 543,149 10,530 Swiss Franc Buy 8/17/11 2,388,639 2,398,513 (9,874) Credit Suisse AG Australian Dollar Sell 8/17/11 244,974 238,694 (6,280) British Pound Buy 8/17/11 5,792,299 5,762,275 30,024 Canadian Dollar Buy 8/17/11 5,785,417 5,645,396 140,021 Euro Sell 8/17/11 6,620,610 6,496,204 (124,406) Japanese Yen Buy 8/17/11 8,531,772 8,488,700 43,072 Norwegian Krone Buy 8/17/11 1,023,955 1,008,965 14,990 Swedish Krona Buy 8/17/11 2,188,623 2,144,929 43,694 Swiss Franc Buy 8/17/11 3,288,144 3,299,074 (10,930) Deutsche Bank AG Australian Dollar Buy 8/17/11 2,705,275 2,630,657 74,618 Canadian Dollar Buy 8/17/11 2,720,049 2,654,674 65,375 Euro Buy 8/17/11 2,942,187 2,886,617 55,570 Swedish Krona Buy 8/17/11 1,497,155 1,467,425 29,730 Swiss Franc Buy 8/17/11 2,194,477 2,202,495 (8,018) Goldman Sachs International Australian Dollar Buy 8/17/11 1,337,220 1,304,103 33,117 British Pound Buy 8/17/11 2,286,311 2,275,030 11,281 Euro Sell 8/17/11 17,257,959 16,934,029 (323,930) Japanese Yen Sell 8/17/11 8,586,927 8,541,397 (45,530) Norwegian Krone Buy 8/17/11 2,350,870 2,315,272 35,598 Swedish Krona Buy 8/17/11 375,943 368,438 7,505 HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 3,610,376 3,524,465 85,911 British Pound Sell 8/17/11 2,746,561 2,731,264 (15,297) Euro Sell 8/17/11 136,168 133,639 (2,529) Hong Kong Dollar Sell 8/17/11 2,513,015 2,511,762 (1,253) Norwegian Krone Buy 8/17/11 1,899,497 1,874,274 25,223 Swiss Franc Buy 8/17/11 3,943,725 3,959,293 (15,568) JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 1,059,277 1,033,078 26,199 British Pound Buy 8/17/11 10,764,307 10,708,277 56,030 Canadian Dollar Sell 8/17/11 8,645,314 8,441,970 (203,344) Euro Buy 8/17/11 5,037,638 4,943,082 94,556 Hong Kong Dollar Sell 8/17/11 3,039,608 3,037,636 (1,972) Japanese Yen Buy 8/17/11 697,271 693,454 3,817 Norwegian Krone Sell 8/17/11 1,786,070 1,759,956 (26,114) Singapore Dollar Buy 8/17/11 1,167,610 1,166,511 1,099 Swedish Krona Buy 8/17/11 1,825,158 1,789,025 36,133 Swiss Franc Buy 8/17/11 3,267,906 3,279,533 (11,627) Royal Bank of Scotland PLC (The) Australian Dollar Sell 8/17/11 4,510,889 4,388,160 (122,729) British Pound Buy 8/17/11 371,764 369,722 2,042 Canadian Dollar Buy 8/17/11 875,790 854,524 21,266 Euro Sell 8/17/11 11,152,439 10,946,723 (205,716) Japanese Yen Sell 8/17/11 2,823,530 2,807,031 (16,499) Swedish Krona Sell 8/17/11 293,473 287,549 (5,924) Swiss Franc Buy 8/17/11 2,305,903 2,315,047 (9,144) State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 2,640,297 2,574,990 65,307 Canadian Dollar Buy 8/17/11 7,158,504 6,991,319 167,185 Euro Sell 8/17/11 5,137,262 5,039,774 (97,488) Norwegian Krone Sell 8/17/11 1,518,152 1,495,295 (22,857) Swedish Krona Buy 8/17/11 1,941,590 1,903,648 37,942 UBS AG Australian Dollar Sell 8/17/11 2,311,567 2,254,612 (56,955) British Pound Sell 8/17/11 11,986,232 11,919,102 (67,130) Canadian Dollar Sell 8/17/11 7,995,418 7,810,522 (184,896) Euro Buy 8/17/11 18,706,648 18,362,234 344,414 Israeli Shekel Sell 7/21/11 408,458 412,536 4,078 Norwegian Krone Buy 8/17/11 1,040,855 1,025,581 15,274 Swedish Krona Buy 8/17/11 1,336,447 1,309,909 26,538 Swiss Franc Buy 8/17/11 1,756,748 1,763,820 (7,072) Westpac Banking Corp. Australian Dollar Buy 8/17/11 256,390 249,799 6,591 British Pound Sell 8/17/11 625,175 622,094 (3,081) Canadian Dollar Sell 8/17/11 1,648,015 1,609,529 (38,486) Euro Buy 8/17/11 1,344,569 1,319,355 25,214 Japanese Yen Sell 8/17/11 9,987,936 9,936,329 (51,607) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 5,865 9/26/11 (1 month USD-LIBOR-BBA plus 60 bp) A basket (GSGLPMIN) of common stocks $81,693 Total Key to holding's abbreviations ADR American Depository Receipts CVR Contingent Value Rights GDR Global Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through June 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $441,711,225. (b) The aggregate identified cost on a tax basis is $421,822,792, resulting in gross unrealized appreciation and depreciation of $46,315,189 and $16,648,855, respectively, or net unrealized appreciation of $29,666,334. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $9,281,657. The fund received cash collateral of $9,491,134 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,461 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $133,356,591 and $130,847,989, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,030,445 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United Kingdom 17.8 % Japan 17.4 France 12.0 Germany 8.7 China 7.0 Australia 5.4 Switzerland 4.5 United States 3.4 Russia 2.9 Belgium 2.7 Brazil 2.3 Ireland 2.2 Canada 1.9 South Korea 1.6 Sweden 1.5 Taiwan 1.3 Finland 1.1 Netherlands 1.0 Italy 1.0 Israel 0.9 Spain 0.6 Singapore 0.5 Denmark 0.5 Other 1.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to a specific commodity. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $940,476 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $859,742. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $48,663,736 $14,898,922 $— Consumer staples 52,981,673 4,853,790 5,789 Energy 30,472,785 5,960,455 — Financials 42,902,470 23,617,631 — Health care 20,277,311 12,860,645 — Industrials 39,081,487 19,893,174 — Information technology 17,469,755 25,207,679 438,783 Materials 23,513,626 31,946,020 — Telecommunication services 4,493,385 3,758,618 — Utilities 5,191,826 4,702,783 — Total common stocks U.S. Treasury Obligations — 156,733 — Short-term investments 6,659,646 11,480,404 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(373,880) $— Total return swap contracts — 81,693 — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,091,156 $2,465,036 Equity contracts 81,693 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2011
